Citation Nr: 1730926	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified before the undersigned in March 2017.  A hearing transcript is of record.

In March 2012, the Board remanded the TDIU issue for a Board hearing.  The other issues considered by the Board in the March 2012 remand are addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for eczema and pulmonary emphysema with a combined rating of 70 percent.  In his application for TDIU and a January 2013 statement, he reported having two years of college then working for the United States Postal Service, in industrial construction, as a Sheriff's deputy, and as a truck driver.  A July 2009 letter from Dr. WS shows that he was unable to work due to his hypertension, diabetes, kidney disease, coronary artery disease, neuropathy, and gout.  Dr. WS did not address the service-connected disabilities of eczema and emphysema.  In the March 2017 Board hearing, the Veteran reported that he stopped driving trucks because of gout but that he might take off work to avoid people during a severe episode of eczema, itching could be distracting in a job, and he could not walk more than a couple blocks or climb stairs with his emphysema.  A medical examination and opinion are needed to determine how the Veteran's service-connected eczema and emphysema would affect him in employment environments similar to those in his history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination and request a medical opinion from the examiner on the effects of the Veteran's eczema and emphysema.  The examiner should review the claims file and provide answers to the following:

a. How would the Veteran's eczema and emphysema affect his ability to complete tasks as truck driver, laborer, or sheriff's deputy?  What types of limitations would he likely experience?  Please consider his reports that he avoids others and would miss work due to his eczema and has difficulty walking more than a couple blocks and climbing stairs.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




